DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 06/06/2018, 10/12/2018, 09/30/2019, 12/03/2019 and 12/23/2020 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Luscombe et al. [US Patent Application Publication 2012/0257475 A1 (as submitted in IDS 10/12/2018); hereinafter “Luscombe”].
Regarding claim 1, Luscombe teaches a method, comprising: 
acquiring broadband acoustic signals with a plurality of sensors disposed within a wellbore (acquired signals from a group of sensing stations – 0031); 
Fourier-transforming the broadband acoustic signals to obtain respective acoustic spectra for the plurality of sensors, the acoustic spectra covering a frequency range (Fourier transformed in the frequency domain - 0032); 
for each of a plurality of frequency bins within the frequency range, computing a covariance matrix (wave number cross covariance matrix) from the acoustic spectra for the plurality of sensors, computing eigenvalues of the covariance matrix (eigenvalue-eigenvector decomposition – 0033), and using an array signal processing technique to compute a fused-signal map; 
combining the fused-signal maps computed for the plurality of frequency bins (via beam forming operation – 0034, 0035), the maps weighted based on the eigenvalues of the corresponding covariance matrices (mapping of seismic signals - 0009) (mapping of time lag to incidence angle – 0030) (map out fault structures - 0039); and 
determining a depth and radial distance from the wellbore of an acoustic source (triangulation provides distance information, microseismic event intensity) based on the combined fused-signal maps (0035).

(0033).

Regarding claim 3, Luscombe teaches the fused-signal maps computed for the plurality of frequency bins are weighted by ratios of the corresponding eigenvalues (0033).

Regarding claim 4, Luscombe teaches the ratios of eigenvalues are condition numbers (0033).

Regarding claim 5, Luscombe teaches the ratios of eigenvalues comprise a ratio of a first largest one of the corresponding eigenvalues and a second largest one of the corresponding eigenvalues (0033).

Regarding claim 6, Luscombe teaches the fused-signal maps computed for the plurality of frequency bins are weighted by the corresponding maximum eigenvalues (0033).

Regarding claim 7, Luscombe teaches the depth and radial distance of the acoustic source are determined from a maximum of the fused-signal map (0035).

(beam forming operation - 0034).

Regarding claim 9, Luscombe teaches dividing a total measurement interval associated with the acquired acoustic signals into a plurality of disjoint sub-intervals, wherein Fourier-transforming the acquired acoustic signals comprises applying a window Fourier transform to signal portions within each of the sub-intervals and computing the covariance matrices comprises summing over the sub-intervals (0032).

Regarding claim 10, Luscombe teaches a system, comprising: an acoustic logging tool (0017) comprising a plurality of acoustic sensors configured to acquire broadband acoustic signals (acquired signals from a group of sensing stations – 0031); and a data-processing facility for processing the broadband acoustic signals acquired by the acoustic sensors (0018), the processing facility configured to: 
Fourier transform the broadband acoustic signals to obtain respective acoustic spectra for the plurality of sensors, the acoustic spectra covering a frequency range (Fourier transformed in the frequency domain - 0032); 
for each of a plurality of frequency bins within the frequency range, compute a covariance matrix (wave number cross covariance matrix) from the acoustic spectra for the plurality of sensors, compute eigenvalues of the covariance matrix (eigenvalue-eigenvector decomposition – 0033), and use an array signal processing technique to compute a fused-signal map; 
(via beam forming operation – 0034, 0035), weighting the maps based on the eigenvalues of the corresponding covariance matrices (mapping of seismic signals - 0009) (mapping of time lag to incidence angle – 0030) (map out fault structures - 0039); and 
determine a depth and radial distance from the wellbore of an acoustic source (triangulation provides distance information, microseismic event intensity) based on the combined fused-signal maps (0035).

Regarding claim 11, Luscombe teaches the data-processing facility is configured to compute the fused-signal maps based at least in part on the respective covariance matrices (0033).

Regarding claim 12, Luscombe teaches the data-processing facility is configured to weight the fused-signal maps computed for the plurality of frequency bins by ratios of the corresponding eigenvalues (0033).

Regarding claim 13, Luscombe teaches the ratios of eigenvalues comprise a ratio of a first largest one of the corresponding eigenvalues and a second largest one of the corresponding eigenvalues (0033).

(0035).

Regarding claim 15, Luscombe teaches the array signal processing technique comprises at least one of Capon beamforming, MUSIC beamforming, minimum-norm beamforming, maximum likelihood beamforming (beam forming operation - 0034).

Regarding claim 16, Luscombe teaches a tangible machine-readable medium storing processor-executable instructions (software runs on the general purpose data processing system -  0018) for processing broadband acoustic signals acquired by a plurality of acoustic sensors (acquired signals from a group of sensing stations – 0031), the instructions configured to control the operation of one or more processors to: 
Fourier transform the broadband acoustic signals to obtain respective acoustic spectra for the plurality of sensors, the acoustic spectra covering a frequency range (Fourier transformed in the frequency domain - 0032); 
for each of a plurality of frequency bins within the frequency range, compute a covariance matrix (wave number cross covariance matrix) from the acoustic spectra for the plurality of sensors, compute eigenvalues of the covariance matrix (eigenvalue-eigenvector decomposition – 0033), and use an array signal processing technique to compute a fused-signal map; 
(via beam forming operation – 0034, 0035), weighting the maps based on the eigenvalues of the corresponding covariance matrices (mapping of seismic signals - 0009) (mapping of time lag to incidence angle – 0030) (map out fault structures - 0039); and 
determine a depth and radial distance from the wellbore of an acoustic source (triangulation provides distance information, microseismic event intensity) based on the combined fused-signal maps (0035).

Regarding claim 17, Luscombe teaches the instructions are configured to control the operation of the one or more processors to compute the fused-signal maps based at least in part on the respective covariance matrices (0033).

Regarding claim 18, Luscombe teaches the instructions are configured to control the operation of the one or more processors to weight the fused-signal maps computed for the plurality of frequency bins by ratios of the corresponding eigenvalues (0033).

Regarding claim 19, Luscombe teaches the ratios of eigenvalues comprise a ratio of a first largest one of the corresponding eigenvalues and a second largest one of the corresponding eigenvalues (0033).

(0035).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saenger (US Patent Number 8,219,320 B2) discloses a method and system for processing three component seismic data for determining a covariance data matrix from three component seismic data for each of a plurality of time periods to obtain eigenvectors and eigenvalues.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862